       Case 2:21-cv-02050-DDC-JPO Document 6 Filed 02/24/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PAULINE RODOCK and
ROBERT RODOCK,

               Plaintiffs,

v.
                                                              Case No. 21-2050-DDC-JPO
PATRICK B. MOORE, DDS, MD
and LEGENDS DENTAL GROUP
AND ORTHODONTICS, P.A.,

             Defendants.
_____________________________________

                                MEMORANDUM AND ORDER

       This matter is before the court on plaintiffs’ response to the court’s show cause order,

issued February 2, 2021 (Doc. 4). At that time, the court ordered plaintiffs to show cause “why

the court should not dismiss [their] Complaint (Doc. 1) without prejudice for lack of subject

matter jurisdiction under 28 U.S.C. § 1332.” Doc. 4 at 1. On February 11, 2021, plaintiffs

timely responded to the court’s Order (Doc. 5).

       Their filing provides some, but not all, of the details required to allege clearly that

diversity of citizenship exists in this matter, as required by 28 U.S.C. § 1332. The court will

explain, below.

       On the bright side, plaintiffs’ response hits a bullseye when it comes to defendant Patrick

B. Moore. Their response states he “is domiciled and a citizen of the state of Missouri.” Doc. 5.

Likewise, plaintiffs state they are citizens of Louisiana and Ohio. Doc. 1 at 1 (Compl. ¶ 1). So,

these adversaries in the action are allegedly “citizens of different States.” 28 U.S.C. §

1332(a)(1). That’s a good start, but plaintiffs fall short when it comes to the other named

defendant.
        Case 2:21-cv-02050-DDC-JPO Document 6 Filed 02/24/21 Page 2 of 5




        Plaintiffs are also suing “Legends Dental Group and Orthodontics, P.A., a professional

association.” Doc. 1 at 1 (Compl. ¶ 1). In its show cause order, the court explained “citizenship

of a business entity is determined by its organizational structure,” which means that plaintiffs

must “specify the defendant business’s organizational structure with sufficient detail” so the

court may “determine whether it has diversity jurisdiction over this case.” Doc. 4 at 3–4; see

also 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business . . . .”).

        Plaintiffs have made good efforts aimed to make this showing, and the court commends

their effort. Doc. 5 (“Legends Dental Group and Orthodontics, P.A., [is] a [c]orporation

incorporated pursuant to the Professional Corporation Law of Kansas with its principal place of

business in Kansas, and which is a citizen of Kansas.” (emphasis added)). Unfortunately, it still

isn’t clear who plaintiffs mean to sue and which laws governs its citizenship.

        The Kansas Business Entity Database is maintained by the state’s Office of the Secretary

of State. State of Kansas, Office of the Secretary of State, Business Entity Database,

https://www.kansas.gov/bess/flow/main?execution=e1s4 (last visited Feb. 23, 2021). The

database provides a searchable repository containing “information for a business on file with the

Secretary of State.” Id. “One or more natural persons, each of whom is licensed to render the

same type of professional service within this state, may incorporate as a professional corporation

to practice that same type of professional service by filing articles of incorporation with the

secretary of state.” Kan. Stat. Ann. § 17-2709. So, this database should include information

about Legends Dental Group and Orthodontics, P.A..




                                                  2
       Case 2:21-cv-02050-DDC-JPO Document 6 Filed 02/24/21 Page 3 of 5




       But, it doesn’t. No such entity can be found there. Instead, three different businesses

turn up with a keyword search for the phrase “Legends Dental.” Keyword Search, Kansas

Business Entity Database, https://www.kansas.gov/bess/flow/main?execution=e1s5 (select “[b]y

a keyword”; then search using the phrase “Legends Dental”). Two of the search results relate to

limited liability companies and one—Legends Dental Group, P.A.—is incorporated as a

professional corporation. Legends Dental Group, P.A., Articles of Incorporation (May 30,

2013), https://www.sos.ks.gov/CM_ServiceWM/displaydocuments.aspx?DocID=03548420 (last

visited Feb. 23, 2021). So, none of these businesses claim the name Legends Dental Group and

Orthodontics, P.A.. And, the court just can’t assume which entity plaintiffs intend to sue.

       This is so particularly because the laws governing professional associations in Kansas are

not so simple. First, under Kansas state law, professional associations may be formed in

accordance with Kansas state corporate law. Kan. Stat. Ann. § 17-2708 (“Except as otherwise

provided, the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and

amendments thereto, shall apply to a professional corporation organized pursuant to this

chapter.”). In other words, “[a]lthough Kansas prohibits general corporations from practicing

medicine, the Kansas statutes allow licensed physicians to incorporate a professional corporation

to practice [medicine] by filing articles of incorporation with the secretary of state.” Radiologix

v. Radiology & Nuclear Med., LLC, No. 15-4927-DDC-KGS, 2017 WL 5007143, at *26 (D.

Kan. Nov. 2, 2017) (internal citation and quotation marks omitted); see also Early Detection

Ctr., Inc. v. Wilson, 811 P.2d 860, 864 (Kan. 1991) (“Under K.S.A. 17–2709, it is permissible for

a person to incorporate as a professional corporation . . . and function as a general corporation

under the General Corporation code.” (internal citation omitted)).




                                                 3
       Case 2:21-cv-02050-DDC-JPO Document 6 Filed 02/24/21 Page 4 of 5




       Second, professional service providers who qualify under Kansas state law may opt to

incorporate, instead, as a professional limited liability company. Kan. Stat. Ann. § 17-7673

(providing guidelines for professional service providers to follow in order to register with the

state of Kansas as a “limited liability company . . . organized to exercise the powers of a

professional association or professional corporation”). On this approach, a professional

association may “organize under the Kansas limited liability company act contained in K.S.A.

17-7662 et seq., and amendments thereto, or organize as a limited liability partnership as defined

in K.S.A. 56a-101, and amendments thereto.” Kan. Stat. Ann. § 17-2708.

       The takeaway is that professional service providers in Kansas may organize their

business by forming one of several different types of legally recognized entities. And, each of

them appears to track the general corporate and partnership laws for the state. Accordingly, the

discrete legal requirements—as well as the potential benefits and downsides—will follow the

professional organization down the course it chooses to follow.

       Plaintiffs are proceeding pro se. And, accordingly, the court must construe their

pleadings liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). So, “if the court can

reasonably read the pleadings to state a valid claim on which the plaintiff could prevail, it should

do so despite the plaintiff’s failure to cite proper legal authority, his confusion of various legal

theories, his poor syntax and sentence construction, or his unfamiliarity with pleading

requirements.” Id. But, the court can’t “advocate for the pro se party.” Id.

       Based on the current information—and because these details point in opposite directions

on legally important questions—the court can’t conclude which business plaintiffs wish to sue

and what legal parameters dictate its citizenship. Were the court to assume a detail so central to




                                                   4
       Case 2:21-cv-02050-DDC-JPO Document 6 Filed 02/24/21 Page 5 of 5




this litigation, it would “become an advocate for the pro se party.” Id. And that’s a bridge too

far.

       So, the court will grant plaintiffs another opportunity to clarify this point of confusion.

They can do so by filing “a short and plain statement of the grounds for the court’s jurisdiction,”

in light of the details provided, above. Fed. R. Civ. P. 8(a)(1). In other words, plaintiffs must

file with the court a brief statement explaining:

       (1) exactly which business they intend to sue, making reference to the business’s
       legally recognized name;
       (2) the legal structure of that business, including the relevant state law(s) under
       which it is organized; and, on this basis;
       (3) the citizenship of the business.

And, they must do so within 14 days of this Order’s date.

       It may seem that the court is trying to give the parties the runaround. But it’s not.

Subject matter jurisdiction is the first threshold to clear in a federal court lawsuit. And until

plaintiffs provide enough information to clear that threshold, the case simply can’t proceed.

       IT IS SO ORDERED.

       Dated this 24th day of February 2021, at Kansas City, Kansas.

                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge




                                                    5
